Filed 5/17/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 93







In the Matter of Allan Dale Richardson



Leah J. Viste, Assistant State’s 

Attorney, 		Petitioner and Appellee



v.



Allan Dale Richardson, 		Respondent and Appellant







No. 20110330







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven L. Marquart, Judge.



AFFIRMED.



Per Curiam.



Leah Jo Viste, Assistant State’s Attorney, Cass County Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for petitioner and appellee.



Kathryn Elizabeth Miller, 1241 Prairie Parkway, Suite 110, West Fargo, ND 58078, for respondent and appellant.

Matter of Richardson

No. 20110330



Per Curiam.

[¶1]	Allan Dale Richardson appeals a district court order civilly committing him as a sexually dangerous individual.  Richardson argues the State did not prove by clear and convincing evidence that he was likely to engage in further acts of sexually predatory conduct or had serious difficulty controlling his behavior.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring